Filed 11/10/22 P. v. Arenas CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D079663

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCS303353)

 JEREMY ARENAS,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Dwayne K. Moring, Judge. Affirmed in part, reversed in part and remanded
for resentencing.
          Jill Kent, under appointment by the Court of Appeal, for Defendant
and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Arlene A.
Sevidal, James M. Toohey and James H. Flaherty III, Deputy Attorneys
General.
      Defendant Jeremy Arenas grabbed a bag of chips from an ice cream
vendor’s pushcart and, when asked to pay, punched the vendor in the face.
As the vendor fled the scene, Arenas threatened to kill him with an assault
rifle. Based on these events, he was charged and convicted of robbery and

making a criminal threat. (Pen. Code1, §§ 211, 422, subd. (a).) He was also
convicted of attempting to dissuade a witness from testifying (§ 136.1, subd.
(a)(2)) based on remarks made to the vendor as he testified at the preliminary
hearing. Initially sentenced to a 22-year, 4-month prison term, Arenas was
resentenced to a 16-year, 4-month term following a prior appeal.
      On appeal, Arenas again seeks resentencing, arguing he is entitled to
the retroactive benefit of two legislative amendments to the Determinate
Sentencing Law (DSL). The People concede retroactivity but contend remand
is unnecessary on our record. To the contrary, we agree with Arenas that
amendments to the DSL introduced in Assembly Bill No. 124 (Stats. 2021,
ch. 695, § 5.3) compel resentencing. Arenas is presumptively entitled to
lower term sentencing under section 1170, subdivision (b)(6)(A) based on
childhood physical and psychological trauma contributing to his crimes.
Because there is no indication the trial court would have imposed the same
sentence under the new scheme, remand for a full resentencing hearing is
necessary. In all other respects, we affirm the judgment.

              FACTUAL AND PROCEDURAL BACKGROUND

      The underlying facts were discussed in the prior unpublished appeal,
People v. Arenas (Apr. 24, 2020, D075840) (Arenas I), and need not be
repeated in detail. Arenas was convicted of robbery as charged in count 1
based on evidence that he grabbed a bag of chips from a pushcart vendor and


1     Further undesignated statutory references are to the Penal Code.
                                      2
then used force to prevent him from retrieving it. He was convicted of
making a criminal threat as charged in count 2 based on evidence that he
thereafter threatened to obtain an assault rifle and kill the vendor as the
vendor was fleeing from the scene. Based on evidence that he made
threatening remarks while the vendor testified at the preliminary hearing,
the jury convicted Arenas of attempting to dissuade a witness, as charged in
count 3.
      At the original sentencing hearing in April 2019, Judge Stephanie
Sontag granted Arenas’s motion to strike two of his three prior strike
convictions based on the nature of the offenses, highlighting recent “changes
in the philosophy of punishment.” (§ 1385; People v. Superior Court (Romero)
(1996) 13 Cal.4th 497, 529−530.) The court imposed an upper term of 5 years
on the robbery count (§ 213, subd. (a)(2)). Explaining that choice, the court
noted that the criminal threat sentence in count 2 imposed was to be served
concurrently, so Arenas was not serving additional time for throwing a rock
and threatening to get a gun and shoot the victim, conduct that aggravated
events beyond the initial robbery. The sentence on count 1 was doubled on
account of the prior strike. (§ 667, subd. (e)(1).)
      On count 2, the court selected the two-year middle term (§ 1170, subd.
(h)) for the criminal threat, doubled to four years for the strike. It ran that
sentence concurrently to the 10-year sentence in count 1, reasoning that the
conduct occurred at the same time and place as the robbery and formed part
of the same incident. Running count 3 consecutively (one-third the middle
term pursuant to section 1170.1, subd. (a)), the court imposed an additional
8-month prison term, which it doubled for the strike. Two additional five-
year terms for “nickel” priors (prior serious felony enhancements under
section 667, subd. (a)), a one-year term for a prison prior, and a stayed term


                                         3
on a second prison prior (former section 667.5, subd. (b)) cumulatively
brought the total commitment to 22 years, 4 months.
      In Arenas I, this Court concluded that under Senate Bill 136 (Stats.
2019, ch. 590, § 1), Arenas was no longer eligible for a one-year prison prior
under amended section 667.5, subdivision (b). We remanded for a full
resentencing hearing for the court to strike that prison prior and resentence
Arenas. (See People v. Buycks (2018) 5 Cal.5th 857, 893 (Buycks).)
      At the resentencing hearing before Judge Moring on September 15,
2021, defense counsel urged the court to exercise its discretion to strike one of
the two nickel priors under Romero, supra, 13 Cal.4th at pages 529 to 530.
Counsel submitted mitigating evidence that Arenas endured physical and
psychological abuse as a child, which led him to rebel and become involved
with crime at an early age. It was this trauma, in counsel’s view, that led
Arenas to escalate a dispute over a bag of chips to an extreme level.
According to counsel, Arenas had completed anger management courses in
custody and begun his path to recovery. The People opposed the Romero
motion, arguing that Arenas was a repeat offender for whom both prior
serious felony enhancements were properly applied.
      The court reimposed the same sentences on counts 1, 2, and 3. It
granted the Romero motion as to one nickel prior but not both, deeming a 16-
year, 4-month sentence appropriate based on Arenas’s criminal history and
the conduct at issue.

                                 DISCUSSION

      Arenas challenges the upper term imposed on count 1, arguing he is
entitled to the retroactive application of two ameliorative sentencing laws
that went into effect on January 1, 2022, four months after his resentencing.
As to the upper term imposed on count 1, he points to Senate Bill No. 567

                                       4
(Stats. 2021, ch. 731, § 1.3), which generally makes the middle term
presumptive unless aggravating circumstances “justify” imposing a higher
term and have been stipulated to by the defendant or found true beyond a
reasonable doubt by the jury. (§ 1170, subd. (b)(1)−(3).) Assembly Bill No.
124 (Stats. 2021, ch. 695, § 5.3) amended the DSL by making the lower term
presumptive in certain circumstances, including where a defendant “has
experienced psychological, physical, or childhood trauma” and that trauma
“was a contributing factor in the commission of the offense.” (§ 1170, subd.
(b)(6)(A); see Cal. Rules of Court, rule 4.420(e)(1).) Where the presumption
applies, the court must apply the lower term unless it “finds that the
aggravating circumstances outweigh the mitigating circumstances that
imposition of the lower term would be contrary to the interests of justice.”
(§ 1170, subd. (b)(6).)
      The People appropriately concede that these amendments to the DSL
apply retroactively to Arenas under In re Estrada (1965) 63 Cal.2d 740 at
page 745. (See People v. Lopez (2022) 78 Cal.App.5th 459, 464‒465 [Senate
Bill No. 567]; People v. Gerson (2022) 80 Cal.App.5th 1067, 1095 (Gerson)
[Assembly Bill No. 124].) Nevertheless, they suggest remand for
resentencing is unnecessary on our record because the trial court would have
imposed the same sentence even under the amended DSL. We disagree,
focusing for simplicity’s sake solely on Assembly Bill No. 124.
      Based on mitigating evidence presented at both prior sentencing
hearings, Arenas is eligible for presumptive lower term sentences on counts
1, 2, and 3 under section 1170, amended subdivision (b)(6)(A). The statement
in mitigation presented at the original sentencing and attached to his Romero
motion on resentencing explained that Arenas’s father was “extremely
abusive” and his mother “passive”; he suffered memory lapses possibly


                                       5
“related to the many times he was hit on the head and [lost] consciousness.”
As Arenas told the psychological evaluator, his trauma left him searching for
an identity. He gravitated toward a rebellious crowd and was disciplined for
acting out and fighting in school. By middle school, he was a ward of the
state and grew up in custodial settings. In custody, he learned “how to fight
and how to take a beating.” He suffered numerous broken bones and was
stabbed on more than one occasion. These experiences strengthened “his
view of the world as a dangerous place.”
      The evaluator remarked that during his interview, Arenas seemed
“alert when others were in proximity, even though the surroundings were
safe.” In his view, Arenas’s past trauma contributed to each of his current
convictions:
         “Because of his history, Mr. Arenas likely experiences
         significant anxiety in situations where he perceives that his
         wellbeing could be threatened (Trauma-Related Disorder).
         In these situations he will react defensively and often times
         inappropriately. With his instant offense he saw the
         alleged victim as the perpetrator and felt a need to protect
         himself and those who were with him. His verbal
         statements made in the courtroom were influenced by his
         belief that he was being attacked with lies that could result
         in a life sentence.”

      Contrary to the People’s argument, there is no indication, much less a
clear one, that the trial court would have imposed the same sentence had
Assembly Bill No. 124 been in effect at the time of sentencing. (Gerson,
supra, 80 Cal.App.5th at p. 1096.) The record indeed contained the
statement in mitigation describing childhood trauma. Judge Sontag
acknowledged this trauma in striking two of his prior strikes. And Judge
Moring struck a nickel prior based on Arenas’s criminal history and his view
of what would constitute an appropriate sentence. The People suggest that

                                      6
no more leniency would have been shown where the sentencing courts
considered his history but nonetheless selected an upper term on count 1 and
middle terms on counts 2 and 3.
      But as Arenas points out, before recent amendments to the DSL, the
court had no reason to make—and Arenas had no reason to seek—a finding
that his past psychological or physical trauma was a contributing factor to
any of his offenses (as the uncontroverted evidence appears to show). There
was no statutory basis to apply a presumptive lower term based on such a
finding. (Gerson, supra, 80 Cal.App.5th at p. 1096.) If anything, the fact that
both sentencing courts demonstrated lenity in other respects suggests that
remanding for resentencing under the amended DSL would not be an idle act.
(See People v. McDaniels (2018) 22 Cal.App.5th 420, 425.) Accordingly, we
vacate Arenas’s sentence and again remand the matter for a full resentencing
hearing. (See Buycks, supra, 5 Cal.5th at p. 893.) At that hearing, the court
must also apply any other recent legislative changes now in effect, including
amendments to the DSL introduced in Senate Bill No. 567. (See § 1170,

subd. (b)(1)−(3).)2




2     Arenas seeks correction of two clerical errors in the second amended
abstract of judgment. In addition, he seeks a recalculation of his custody
credits if resentencing is ordered. The People do not oppose these requests.
Because we remand this case for resentencing and direct that a new abstract
of judgment be prepared, these requests (along with correctly listing Arenas’s
date of birth) can be directed to the trial court in the first instance.
                                       7
                               DISPOSITION

      This matter is remanded for resentencing consistent with Penal Code
section 1170, subdivision (b) as amended. Following resentencing, the court
is directed to prepare an amended abstract of judgment and forward a
certified copy to the Department of Corrections and Rehabilitation. In all
other respects the judgment is affirmed.



                                                                    DATO, J.

WE CONCUR:



McCONNELL, P. J.



DO, J.




                                      8